﻿Mr. President, the cordial relations which exist between El Salvador and the Federal Republic of Germany make your election to the presidency of the thirty- fifth session of the General Assembly an opportunity for us to reaffirm the links of co-operation between our peoples and our Governments. I am certain that your skill and experience will ensure that the work of the Assembly reaches a successful conclusion. I congratulate you and your Government on your election, which carries with it such honour.
2.	This is also an excellent opportunity for me to express to the outgoing President, Mr. Salim Ahmed Salim of the United Republic of Tanzania, our appreciation of the brilliant way in which he fulfilled his mandate.
3.	I am pleased to reiterate our welcome to the Republic of Zimbabwe, which, after a glorious struggle, achieved its independence. It is also a pleasure for me to welcome the State of Saint Vincent and the Grenadines, which has recently become a Member of the Organization. We are linked with that country because we are both Latin American countries.
4.	This statement has as its starting point the fact that international relations are closely related to the dynamics of the internal social-political process. For this reason, my statement will stress this twofold approach.
5.	El Salvador is now going through crucial times, times of political, social and economic definition.
6.	My country belongs to the group of underdeveloped countries which export agricultural goods and have dependent economies. These characteristics prevail in many third world countries.
7.	The nature of this society constitutes an obstacle to development and to the establishment of democracy. Lack of control over land-holdings, the financial system and foreign trade have been the structural bases of this type of society.
8.	This generates levels of poverty that reach the limits of destitution and hunger and create a process of alienation of vast human sectors. This produces insufficiencies in domestic markets, obstructs agricultural, industrial, and service sector development and also creates a socio-cultural infrastructure that undermines the dignity of the human person.
9.	These structural circumstances in our case are worsened by demographic growth, compounded by emigration from the countryside to the city, producing a serious problem of urban social alienation.
10.	The effects of this situation have been, at the political level, overt or covert dictatorships, electoral fraud, corruption, the distortion of the institutions created to foster development, and a lack of ability to make effective use of international co-operation. At the social level there has been moral disintegration, illiteracy and the presence of a frustrated youth, youth without any prospects for the future.
11.	Starting in the decade of the 1960s, there was in our country a process of public awakening which gave the alienated masses and the population in general hopes for a different fate. Trade union movements rose as well as ideological political parties, organizations of the workers and the masses. These popular movements aspired to and struggled for economic and social reform and for the establishment of a democratic government.
12.	With these tools for social action, the people on three occasions engaged in democratic electoral processes, in 1966, 1972 and 1977. In all those campaigns an apparatus of fraud and repression was mobilized. On those three occasions the will of the people was betrayed and the possibility of introducing reforms through electoral means lost all credibility.
13.	This cut-off of democratic viability intensified the struggle of political and trade union organizations. The groups that held power turned a deaf ear to the outcry of the people, who were with good reason demanding a new, more just and more humane society. In this context, neither democracy nor development had any alternative. 
14.	Because of this, on the basis of the right to insurrection, the Administration in power was overthrown on 15 October 1979 and the Revolutionary Government Junta was established.
15.	That insurrection began a revolutionary process which attempts to combine social and economic factors with political factors in order to create a democratic, pluralistic society in which all may play a part. There has been an attempt to accomplish a series of structural changes, making it possible for us to have a society and a style of life which would be more just, more humane and more united.
16.	We are aware that it is only through structural changes, only through providing an escape valve for social and political expression that we shall be able to eradicate the deep-rooted motives for violence which the system in force before 15 October had produced.
17.	At social and economic levels, my Government had been legislating and carrying out integral agrarian reform. We have completely eliminated the system of large land- holdings and have begun a system of agrarian reform, making it possible for 70 per cent of our masses in the countryside to own their own land. It will be the first programme of agrarian reform which in its first year will achieve a 25 per cent increase in agricultural production, especially in food grains. This demonstrates the absolute support that has been given to the agrarian reform system in our country. We have also carried on a nationalization of foreign trade and of our domestic financial system.
18.	At the political level, my Government has set a political time-table for itself which includes a series of measures and a full process of democratization which will lead to free and democratic elections in the near future so that the people may be the master of its own destiny.
19.	In this way we are creating a political organization which will be a tool used by the society as a whole and which will make it possible for us to bring genuine peace to the country.
20.	Violence, in fact, is a phenomenon caused by incompatibility between popular aspirations and economic, social and political structures; hence the eradication of violence, in the case of my country, is being made dependent upon the establishment of economic, social and political machinery to produce social flexibility, confidence and co-operation.
21.	We are endeavouring to build a system of democratic life, a legal system of full respect for human rights to make it possible for us to conduct a process of social and moral integration.
22.	My Government is taking positive steps towards the achievement of these goals. We require the co-operation of all Salvadorian citizens for this purpose without any discrimination or political or ideological differentiation. The important thing is to put an end to violent means and to seek to have reason prevail through calm, objective dialogue in order once and for all to put an end to irrational political action and to outbursts of emotion.
23.	Our struggle is a difficult one because emotions and interests have been aroused that at present would seem to be irreconcilable. None the less, we are optimistic because we have faith and trust that we shall manage to establish a democratic society in which the people will be able to express themselves freely and in which the vote will be respected in the election of officials. Given a disintegrated society, a society in a state of conflict as a result of years of pain and exploitation, we have taken as our objective harmony and justice. We are optimistic because we believe in Salvadorians, in their intelligence and hard-working nature which will make it possible for them through self- determination and self-development, to emerge successfully from this time of trial.
24.	As regards the international situation, we have seen that detente has lost ground in the face of confrontation between the super-Powers. We have seen this not only at the world level, in the problems in reduction, control and balance of nuclear weapons, but also in the proliferation of hotbeds of tension.
25.	In these circumstances, the world runs a greater risk of a wide-ranging conflagration. This is most significant when Powers that in the past had confined their interests to given areas now wish to extend them to other regions, regions that had been traditionally more or less left out of the game of political and international ambitions.
26.	In the face of the major Powers, in a world fought over by blocs and alliances of power, El Salvador has set for itself a clear foreign policy line based on its affirmation of its own sovereignty and independence in the face of any plans for expansionism, hegemonism or subjugation. Here we fully support the non-aligned countries.
27.	The third world countries have matured sufficiently to make their positions of nationalism and self-determination prevail. It is authentic nationalism that must prevail in response to the conditions existing in each country.
28.	We must reiterate that relations among sovereign States must be based on mutual respect for the principle of non-intervention. In relations among States, stable and precise rules and values must prevail, not temporary attitudes or expediency.
29.	The people prefer attitudes of principle to demagogic posturing. The people are aware that different problems must be given different treatments and different responses. Even though we may try to compare different social phenomena, it is impossible to distort the essence of the social and political forces at work in each individual situation. The Government of El Salvador wishes to emphasize that respect for such principles will be its guiding light in its foreign policy. We see international law as essentially dynamic in a world of constant change, where principles are basically stable and permanent. The principles and purposes of the Charter of the United Nations provide the best approach to important problems in the international field.
30.	With regard to South Africa, a country with which the Revolutionary Government of El Salvador broke, diplomatic relations less than a year ago, we see that it has continued to sponsor racial discrimination and the odious policy of apartheid and that it has done little to help the independence process of Namibia. This reluctance on the part of South Africa comes as no surprise to the Members of the United Nations.
31.	We must be aware of the justified impatience of the people of Namibia, which, following its lengthy struggle for national identity, wishes to see the realization of its dearest ideal: complete independence. We wish to express our recognition of and support for the people of Namibia and its African brothers.
32.	In connection with the process of decolonization in the north of Africa, El Salvador is in favour of the independence of Western Sahara.
33.	We should now like to comment on a few international problems that affect peace in the world. These problems are of such importance that they have an unfavourable impact on other areas of the world.
34.	The war that has been unleashed between Iran and Iraq is a matter of concern to my country. The conflict is particularly serious because of its potential for expansion and it unfavourable effects on the international economy. We urge the parties to the conflict to negotiate a cease-fire and to seek terms of understanding in order peacefully to resolve their disputes.
35.	With regard to the situations of conflict in Afghanistan and Kampuchea, the international community has stated its opposition to the presence of foreign forces in those countries. The peoples of those nations must have the opportunity to determine freely their political future.
36.	When a powerful State opposes the appeal made by the United Nations for it to correct its behaviour in the international field, the small countries have no alternative but to rely on the strength given them by the principles of the Charter and they must insist on the need for the application of the full force of international law and express their emphatic condemnation.
37.	The non-aligned countries played a relevant role in the convening of the seventh emergency special session in July of this year to deal with the question of Palestine. My Government already expressed its views to the General Assembly in that connection. These views may be summarized as follows.
38.	First, in the Middle East crisis the question of Palestine has a predominant place. In the Arab-Israeli problem the destiny of the people of Palestine is the nucleus.
39.	Secondly, the Palestinian people has an inalienable right to self-determination and the establishment of its national homeland, that is, the right to form an internationally recognized sovereign State.
40.	Thirdly, the acquisition of territories by force cannot be accepted, and therefore Israel must return such territories.
41.	Fourthly, the Palestinian people has the right to be represented by whatever organization it deems fitting. The Arab world without exception has recognized the Palestine Liberation Organization [PLO] as the sole legitimate representative of that people. Therefore that organization must be accepted and included in peace negotiations.
42.	Fifthly, all States members of the international community must recognize the existence of the State of Israel and its right to live in peace within secure and recognized boundaries.
43.	Jerusalem, because of its history and its religious importance, must be subject to a special regime in accordance with the relevant resolutions of the United Nations.
44.	We feel that the inalienable right of the Palestinian people to establish a State can be associated with the corresponding right of Israel to existence as a sovereign political entity. My delegation urges that efforts continue for a process of negotiation with the participation of all the parties concerned in the conflict.
45.	In the Middle East region also, in regard to the question of Lebanon, my country hopes that that nation will at last recover the peace that is so necessary for the harmonious coexistence of its people.
46.	El Salvador has given constant support to the work of the United Nations in the field of disarmament. That goal, which responds to the desire for world peace, has implications for development because of the vast resources that are diverted to the arms race. One step in that direction is represented by Protocol I of the Treaty for the Prohibition of Nuclear Weapons in Latin America. We hope that other regions will adopt similar denuclearization schemes.
47.	With regard to the agreements between the major Powers, we feel it is a negative sign that the ratification of the SALT II Treaty is still pending and that no definite date has been set so far for the third round of negotiations on strategic arms limitations, known as SALT III. The escalation of the arms race in a search for advantage in the balance of weapons continues uninterrupted, with the assistance of vast technology which should be used for the development of peoples.
48.	The overwhelming majority of States are at the present time spectators of a drama which, if it were to lead to tragedy, would turn them into protagonists. The Disarmament Decade will have significance only if we promote negotiations towards general and complete disarmament.
49.	Allow me now to make a few comments on the world economic situation and on the aspirations of the developing countries. The economic problems facing our world are many and complex and are manifested in an economic crisis with a vast global impact, especially on the majority of the developing countries. We must find a solution to these problems within the framework of the United Nations.
50.	At the eleventh special session, which has just been concluded, a consensus was reached on the text of the International Development Strategy for the Third United Nations Development Decade. While the text is not completely satisfactory, at least there was progress on agreements in the framework of the North-South dialogue. However, the aforementioned special session also had as its objective the launching of a global round of negotiations to begin in January of next year, and here there was failure. In fact three industrialized countries did not give their consent to a consensus on a text concerning procedure for that new round of global negotiations.  El Salvador is confident that at the thirty-fifth session it will be possible to achieve that consensus.
51.	I wish to reiterate our full support for the positions of the Group of 77 and the group of countries that are members of the Latin American Economic System with regard to the new International Development Strategy and he global negotiations. My delegation considers that the items that should be given priority in the negotiations are those concerning raw materials, trade, development, energy and monetary and financial questions.
52.	Although they are all of singular importance, in the view of my country the issue of raw materials is vital.
53.	El Salvador, as a producer and exporter of coffee and a country whose economy depends to a great extent on that product, is affected by the unjust prices imposed by the international market while the prices of the goods that we need to import from developed countries increase day by day.
54.	Moreover, the establishment of customs and non- customs barriers, mainly export quotas, by the industrialized world continues to have a negative impact on the economies of our countries.
55.	Our country is awaiting with particular interest the United Nations Conference on the Least Developed Countries that will be held next year. We are optimistic that positive results will be achieved for this category of countries, within the philosophy of international justice in distribution.
56.	I should now like to refer to the Third United Nations Conference on the Law of the Sea, which completed its ninth session after making marked progress. My Government wishes to stress the importance it attaches to the early signing of a convention regulating the issues. El Salvador has a maritime vocation and bases its hopes on its potential for exploiting the resources of the sea as an aid to its economic and social development. I wish to reaffirm our position that we consider to be under national sovereignty the adjacent sea to a 200-nautical-mile limit, without prejudice to freedom of navigation in accordance with international law.
57.	I should now like to refer to a few relevant aspects of my country's foreign relations at the regional level.
58.	At the Latin American level, El Salvador joins those countries that are fighting for democratization, countries from which it has received considerable demonstrations of solidarity and understanding. We have carried out a very successful dynamic policy aimed at increasing our ties.
59.	As regards the Central American countries, in particular, we have given priority to the search for an agreement with the sister Republic of Honduras. A considerable part of our efforts have been geared to direct negotiations in a process of mediation effectively guided by the distinguished jurist, former President of the International Court of Justice, Mr. Jose Luis Bustamante y Rivero. The progress achieved is a source of well-founded optimism and we are confident that very soon we shall be signing a peace treaty, to which our peoples aspire.
60.	Fortunately our countries have been able to use peaceful means to resolve their disputes, following their principle of respect for the rules and objectives of the Charter of the United Nations and the charter of the Organization of American States, a body that has played a relevant role in our search for understanding and harmony between the two nations.
61.	In connection with the sister Republics of Guatemala, Nicaragua, Costa Rica and Panama, we have endeavoured to maintain the best possible level of relations, and to this end, the visits, dialogue and constant communication of our views and concerns have been fundamental.
62.	We hope that in the framework of the principles contained in the San Jose Declaration, signed on 15 March, we shall be able to strengthen further our ties of regional co-existence, co-operation and integration.
63.	I should like to read the first three paragraphs of the San Jose Declaration, which include the fundamental rules which should prevail in present relations among Central American countries.
1.	"The peaceful and harmonious coexistence of the States of the Isthmus requires respect for the different social, economic and political systems, the right to self- determination and the right to resolve their internal matters in accordance with their own historic development.
2.	"The absolute and unrestricted observance of the principle of non-intervention in the affairs of other States is vital to the maintenance of peace and security of the countries of the area.
3.	"Respect for sovereignty, territorial integrity and political independence are vital conditions for guaranteeing the peaceful coexistence and economic and social development of States."
64.	It is fair to state that at this point, a crucial one for Central America, we have seen the generous will and readiness of Central American Governments to create renewed links of understanding and friendship.
65.	Once again, sister States have felt their calling for unity, peace and close relations. In Central America, the reconstruction of the greater fatherland is a mystical concept. For El Salvador it is the height of our international political aspiration and responds to our deepest wishes. Hence, our devotion to Central American integration, to the strengthening of its common market, the creation of the most favourable atmosphere for a rapprochement and so overcoming the differences and problems that arise.
66.	We see the safeguarding of human rights as an integral system that does not exclude continents, regions or countries because of different ideologies. Action should be undertaken without discrimination and without any political sectarianism. There should be a crusade to condemn violence, regardless of its source and of its motivation.
67.	We are confident that the maximum protection of human rights requires a just and non-discriminating international system. In this context, we welcome and shall support the proposal to be submitted under agenda item 114 by the Nordic countries concerning the protection of diplomatic representatives and other persons invested with similar functions, such as officials of international organizations. The status of immunity is not a mere privilege; it has been and will continue to be a requirement for the normal fulfilment of the functions of a diplomat. It is inconceivable to any civilized mind that a diplomat should be a natural target for acts of terrorism.
68.	In the context of human rights, we wish to refer to the deplorable fact of terrorism. Terrorist actions are in themselves violations of the most basic human rights. Of course, this phenomenon must be analysed in all its complexity in order to reveal its causes, to understand them and to eliminate them. Terrorism as such is an action that, because of the irrationality of the means used and its intrinsic brutality, violates the most sacred values and legal and moral concepts of society.
69.	The Government of El Salvador highly appreciates the support received from friendly countries for its revolutionary process and wishes to stress that, on the basis of principle, it rejects in advance any conditions that might be attempted to be imposed on the granting of any sort of assistance. Likewise, for the same reason we reject any attempt at interference in our internal affairs, which would be inadmissible.
70.	El Salvador demands, urges and asks countries that are interested in its internal affairs to respect the self- determination of its people, which will resolve its own problems. The internationalization of conflicts that are strictly domestic only worsens those conflicts. Intervention can endanger the peace and security of a region—in this case, Central America.
71.	The Revolutionary Junta of the Government of El Salvador places and reiterates its trust in the United Nations as a forum for unity within a plurality of interests and ideological and political trends, which confront each other with the force of their ideas and arguments in a constant search for reconciliation and consensus, on the understanding that the destiny of mankind will be shared and that we must all shoulder the serious responsibilities of avoiding its destruction and of promoting harmony, progress and well- being.
